The defendant’s contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since he did not move to withdraw the plea on that ground (see CPL 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]; People v Carr, 89 AD3d 1033 [2011]). In any event, the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Harris, 61 NY2d 9, 16 [1983]; People v Jones, 183 AD2d 918 [1992]). Angiolillo, J.P, Dickerson, Austin and Cohen, JJ., concur.